Title: To George Washington from Thomas Paine, 30 July 1796
From: Paine, Thomas
To: Washington, George


        
          Paris,
            July 30th, 1796,
        
        As censure is but awkwardly softened by apology, I shall offer you no apology for this letter. The eventful crisis to which your double politics have conducted the affairs of your country requires an investigation uncramped by ceremony.
        There was a time when the fame of America, moral and political, stood fair and high in the world. The lustre of her revolution extended itself to every individual; and to be a citizen of America gave a title to respect in Europe. Neither meanness nor ingratitude had then mingled itself into the composition of her character. Her resistance to the attempted tyranny of England left her unsuspected of the one, and her open acknowledgment of the aid she received from France precluded all suspicion of the other. The Washington of politics had not then appeared.
        At the time I left America (April 1787) the continental convention that formed the federal constitution was on the point of meeting. Since that time new schemes of politics and new distinctions of parties, have arisen. The term Antifederalist has been applied to all those who combated the defects of that constitution, or opposed the measures of your administration. It was only to the absolute necessity of establishing some federal authority, extending equally over all the States, that an instrument, so inconsisent as the present federal constitution is, obtained a suffrage. I would have voted for it myself, had I been in America, or even for a worse rather than have had none; provided it contained the means of remedying its defects by the same appeal to the people by which it was to be established. It is always better policy to leave removeable errors to expose themselves, than to hazard too much in contending against them theoretically.
        I have introduced those observations, not only to mark the general difference between antifederalist and anti-constitutionalist, but to preclude the effect, and even the application, of the former of those terms to myself. I declare myself opposed to several matters in the constitution, particularly to the manner in which,

what is called the Executive, is formed, and to the long duration of the Senate; and if I live to return to America I will use all my endeavours to have them altered. I also declare myself opposed to almost the whole of your administration; for I know it to have been deceitful, if not even perfidious, as I shall shew in the course of this letter. But as to the point of consolidating the States into a federal government, it so happens, that the proposition for that purpose came originally from myself. I proposed it in a letter to Chancellor Livingston in the spring of the year 1782, whilst that gentleman was minister for foreign affairs. The five per cent. duty recommended by Congress had then fallen through, having been adopted by some of the States, altered by others, rejected by Rhode Island, and repealed by Virginia after it had been consented to. The proposal in the letter I allude to was to get over the whole difficulty at once, by annexing a continental legislative body to Congress; for, in order to have any law of the Union uniform, the case could only be, that either Congress, as it then stood, must frame the law, and the States severally adopt it without alteration, or, the States must elect a Continental Legislature for the purpose. Chancellor Livingston, Robert Morris, Governeur Morris and myself had a meeting at the house of Robert Morris on the subject of that letter. There was no diversity of opinion on the proposition for a Continental Legislature. The only difficulty was on the manner of bringing the proposition forward. For my own part, as I considered it as a remedy in reserve, that could be applied at any time, when the States saw themselves wrong enough to be put right (which did not appear to me to be the case at that time) I did not see the propriety of urging it precipitately, and declined being the publisher of it myself. After this account of a fact, the leaders of your party will scarcely have the hardiness to apply to me the term of antifederalist. But I can go to a date and to a fact beyond this; for the proposition for electing a Continental Convention to form the Continental Government is one of the subjects treated of in the pamphlet Common Sense.
        Having thus cleared away a little of the rubbish that might otherwise have lain in my way, I return to the point of time at which the present Federal Constitution and your administration began. It was very well said by an anonymous writer in Philadelphia, about a year before that period, that “thirteen staves and ne’er

a hoop will not make a barrel,” and as any kind of hooping the barrel, however, defectively executed, would be better than none, it was scarcely possible but that considerable advantages must arise from the federal hooping of the States. It was with pleasure that every sincere friend to America beheld, as the natural effect of union, her rising prosperity; and it was with grief they saw that prosperity mixed, even in the blossom, with the germ of corruption. Monopolies of every kind marked your administration almost in the moment of its commencement. The lands obtained by the revolution were lavished upon partizans; the interest of the disbanded soldier was sold to the speculator; injustice was acted under the pretence of faith; and the chief of the army became the patron of the fraud. From such a beginning what could be expected, but what has happened? A mean and servile submission to the insults of one nation, treachery and ingratitude to another.
        Some vices make their approach with such a splendid appearance, that we scarcely know to what class of moral distinctions they belong. They are rather virtues corrupted, than vices originally. But meanness and ingratitude have nothing equivocal in their character. There is not a trait in them that renders them doubtful. They are so originally vice, that they are generated in the dung of other vices, and crawl into existence with the filth upon their back. The fugitives have found protection in you, and the levee-room is their place of rendezvous.
        As the Federal Constitution is a copy, not quite so base as the original, of the form of the British government, an imitation of its vices was naturally to be expected. So intimate is the connection between form and practice, that to adopt the one is to invite the other. Imitation is naturally progressive, and is rapidly so in matters that are vicious.
        Soon after the Federal Constitution arrived in England, I received a letter from a female literary correspondent (a native of New York) very well mixed with friendship, sentiment and politics. In my answer to that letter I permitted myself to ramble into the wilderness of imagination, and to anticipate what might hereafter be the condition of America. I had no idea that the picture I then drew was realizing so fast, and still less that, Mr. Washington was hurrying it on. As the extract I allude to is congenial and with the subject I am upon, I here transcribe it.
        
        Impressed, as I was, with apprehensions of this kind, I had America constantly in mind in all the publications I afterwards made. The first, and still more, the second part of Rights of Man bear evident marks of this watchfulness; and the Dissertation on First Principles of Government goes more directly to the point than either of the former. I now pass on to other subjects.
        It will be supposed by those into whose hands this letter may fall, that I have some personal resentment against you; I will therefore settle this point before I proceed farther.
        If I have any resentment, you must acknowledge that I have not been hasty in declaring it; neither would it be now declared (for what are private resentments to the public) if the cause of it did not unite itself as well with your public as your private character, and with the motives of your political conduct.
        The part I acted in the American revolution is well known; I shall not here repeat it. I know also that had it not been for the aid received from France in men, money and ships, that your cold and unmilitary conduct (as I shall shew in the course of this letter) would, in all probability, have lost America; at least she would not have been the independent nation she now is. You slept away your time in the field till the finances of the country were completely exhausted, and you have but little share in the glory of the final event. It is time, sir, to speak the undisguised language of historical truth.
        Elevated to the chair of the Presidency you assumed the merit of every thing to yourself, and the natural ingratitude of your constitution began to appear. You commenced your Presidential carreer by encouraging and swallowing the grossest adulation, and you travelled America from one end—to the other, to put yourself in the way of receiving it. You have as many addresses in your chest as James the II. As to what were your views, for if you are not great enough to have ambition you are little enough to have vanity, they cannot be directly inferred from expressions of your own; but the partizans of your politics have divulged the secret.
        John Adams has said (and John, it is known, was always a speller after places and offices, and never thought his little services were highly enough paid) John has said, that as Mr. Washington had no child, that the Presidency should be made hereditary in the family of Lund Washington. John might then have

counted upon some fine-cure for himself and a provision for his descendants. He did not go so far as to say also, that the Vice Presidency should be hereditary in the family of John Adams. He prudently left that to stand upon the ground, that one good turn deserves another.
        John Adams is one of those men who never contemplated the origin of government, or comprehended any thing of first principles. If he had, he must have seen that the right to set up and establish hereditary government never did, and never can, exist in any generation, at any time whatever; that it is of the nature of treason; because it is an attempt to take away the rights of all the minors living at that time, and of all succeeding generations. It is of a degree beyond common treason. It is a sin against nature. The equal right of generations is a right fixed in the nature of things. It belongs to the son when of age, as it belonged to the father before him. John Adams would himself deny the right that any former deceased generation could have to decree authoritatively a succession of Governors over him, or over his children; and yet he assumes the pretended right, treasonable as it is, of acting it himself. His ignorance is his best excuse.
        John Jay has said (and this John was always the sycophant of every thing in power, from Mr. Girard in America to Grenville in England) John Jay has said, that the Senate should have been appointed for life. He would then have been sure of never wanting a lucrative appointment for himself, or have had any fears about impeachments. These are the disguised traitors that call themselves federalists.
        Could I have known to what degree of corruption & perfidy the administrative part of the government in America had descended, I could have been at no loss to have understood the reservedness of Mr. Washington towards me, during my imprisonment in this Luxembourg. There are cases in which silence is a loud language.
        I will here explain the cause of my imprisonment, and return to Mr. Washington afterwards.
        As my citizenship in America was not altered or diminished, by any thing I had done in Europe (on the contrary it ought to have been considered as strengthened, for it was the American principle of government that I was endeavouring to spread in

Europe) and as it is the duty of every government to charge itself with the care of any of its citizens who may happen to fall under an arbitrary persecution abroad, and is also one of the reasons for which Ambassadors or Ministers are appointed,—it was the duty of the executive department in America to have made (at least) some enquiries about me, as soon as it heard of my imprisonment. But if this had not been the case, that government owed it to me on every ground and principle of honor and gratitude. Mr. Washington owed it to me on every score of private acquaintance, I will not now say, friendship; for it has for some time been known, by those who know him, that he has no friendships; that he is incapable of forming any; he can serve or desert a man or a cause with constitutional indifference; and it is this cold hermophrodite faculty that imposed itself upon the world, and was credited for a while by enemies as by friends, for prudence, moderation and impartiality.
        I had then been imprisoned seven months, and the silence of the executive government of America, Mr. Washington, upon the case and upon every thing respecting me, was explanation enough to Robespierre that he might proceed to extremities.
        A violent fever which had nearly terminated my existence, was, I believe, the circumstance that preserved it. I was not in a condition to be removed, or to know of what was passing, or of what had passed for more than a month. It makes a blank in my remembrance of life. The first thing I was informed of was the fall of Robespierre.
        About a week after this Mr. Monroe arrived to supercede Gouverneur Morris, and as soon as I was able to write a note legible enough to be read, I found a way to convey one to him, by means of the man who lighted the lamps in the prison; and whose unabated friendship to me, from whom he had never received any service, and with difficulty accepted any recompence, puts the character of Mr. Washington to shame.
        In a few days I received a message from Mr. Monroe, conveyed to me in a note from an intermediate person, with assurance of his friendship, and expressing a desire that I would rest the case in his hands. After a fortnight or more had passed and hearing nothing further, I wrote to a friend who was then in Paris, a citizen of Philadelphia, requesting him to inform me what was the true situation of things with respect to me. I was sure that

something was the matter. I began to have hard thoughts of Mr. Washington; but I was unwilling to encourage them.
        In about then days I received an answer to my letter in which the writer says:
        I was now at no loss to understand Mr. Washington and his new fangled faction, and that their policy, was silently to leave me to fall in France. They were rushing as fast as they could venture, without awakening the jealousy of America, into all the vices and corruptions of the British government; and it was no more consistent with the policy of Mr. Washington, and those who immediately surrounded him, than it was with that of Robespierre or of Pitt, that I should survive. They have however, missed the mark and the reaction is up themselves.
        Upon the receipt of the letter just alluded to, I sent a memorial to Mr. Monroe which the reader will find in the appendix, and I received from him the following answer. It is dated the 18th of September, but did not come to hand till about the 10th of October. I was then falling into a relapse, the weather was becoming damp and cold, fuel was not to be had, and the abscess in my side, the consequence of these things, and of the want of air and exercise, was beginning to form and which has continued immoveable ever since. Here follows Mr. Monroe’s letter.
        The part in Mr. Monroe’s letter in which he speaks of the President (Mr. Washington) is put in soft language. Mr. Monroe knew what Mr. Washington had said formerly, and he was willing to keep that in view. But the fact is, not only that Mr. Washington had given no orders to Mr. Monroe, as the letter stated; but he did not so much as say to him, enquire if Mr. Paine be dead or alive, in prison or out, or see if there is any assistance we can give him.
        While these matters were passing the liberations from the prisons were numerous; from twenty to forty in the course of almost every twenty four hours[.] The continuance of my imprisonment, after a new minister had arrived immediately from America, which was now more than two months, was a matter so obviously strange, that I found the character of the American government spoken of in very unqualified terms of reproach; not only by those who still remained in prison, but by those who were liberated, and by persons who had access to the prison

from without. Under these circumstances I wrote again to Mr. Monroe, and found occasion, among other things to say:
        The case, so far as it respected Mr. Monroe was, that having to get over the difficulties which the strange conduct of Gouverneur Morris had thrown in the way of a successor, and having no authority from the American government to speak officially upon any thing relating to me, he found himself obliged to proceed by unofficial means with individual members; for though Robespierre was overthrown, the Robespierrian members of the Committee of Public Safety still remained in considerable force, and had they found out that Mr. Monroe had no official authority upon the case, they would have paid little or no regard to his reclamation of me. In the mean time my health was suffering exceedingly, the dreary prospect of winter was coming on, and imprisonment was still a thing of danger.
        After the Robespierrian members of the Committee were removed by the expiration of their time of serving, Mr. Monroe reclaimed me, and I was liberated the 4th of November [1794]. Mr. Monroe arrived in Paris the beginning of August before. All that period of my imprisonment, at least, I owe not to Robespierre, but to his colleague in projects, George Washington. Immediately upon my liberation Mr. Monroe invited me to his house, where I remained more than a year and an half; and I speak of his aid and his friendship, as an open hearted man will always do in such a case, with respect and gratitude.
        Soon after my liberation the Convention passed an unanimous vote to invite me to return to my seat among them. The times were still unsettled and dangerous, as well from without as from within, for the coalition was unbroken, and the constitution not settled. I chose, however, to accept the invitation; for as I undertake nothing but what I believe to be right, I abandon nothing that I undertake; and I was willing also to shew, that, as I was not of a cast of mind to be deterred by prospects or retro-prospects of danger, so neither were my principles to be weakened by misfortune, or perverted by disgust.
        Being now once more abroad in the world I began to find that I was not the only one who had conceived an unfavourable opinion of Mr. Washington. It was evident that his character was on the decline as well among Americans as among foreigners of different nations. From being the chief of a government, he

had made himself the chief of a party; and his integrity was questioned, for his politics had a doubtful appearance. The mission of Mr. Jay to London, notwithstanding there was an American minister there already, had then taken place, and was beginning to be talked of. It appeared to others, as it did to me, to be enveloped in mystery, which every day served either to encrease or to explain into matter of suspicion.
        In the year 1790, or about that time, Mr. Washington as President had sent Gouverneur Morris to London as his secret agent to have some communication with the British ministry. To cover the agency of Morris it was given out, I know not by whom, that he went as an agent from Robert Morris to borrow money in Europe, and the report was permitted to pass uncontradicted. The event of Morris’s negociation was, that Mr. Hammond was sent minister from England to America, and Pinckney from America to England, and himself minister to France. If while Morris was minister in France he was not an emissary of the British ministry and the coalesced powers, he gave strong reasons to suspect him of it. No one who saw his conduct, and heard his conversation, could doubt his being in their interest; and had he not got off at the time he did, after his recall, he would have been in arrestation. Some letters of his had fallen into the hands of the Committee of Public Safety, and enquiry was making after him.
        A great bustle has been made by Mr. Washington about the conduct of Genet in America; while that of his own minister, Morris, in France was infinitely more reproachable. If Genet was imprudent or rash, he was not treacherous; but Morris was all three. He was the enemy of the French revolution in every stage of it. But, notwithstanding this conduct on the part of Morris, and the known profligacy of his character, Mr. Washington, in a letter he wrote to him at the time of recalling him on the complaint and request of the Committee of Public Safety, assures him, that though he had complied with that request, he still retained the same esteem and friendship for him as before. This letter Morris was foolish enough to tell of; and, as his own character and conduct were notorious, the telling of it could have but one effect, which was that of implicating the character of the writer. Morris still loiters in Europe, chiefly in England; and Mr. Washington is still in correspondence with him; Mr. Washington ought therefore to expect, especially since his

conduct in the affair of Jay’s treaty, that France must consider Morris and Washington as men of the same description. The chief difference, however, between the two is (for in politics there is none) that the one is profligate enough to profess an indifference about moral principles, and the other is prudent enough to conceal the want of them.
        About three months after I was at liberty, the official note of Jay to Grenville on the subject of the capture of American vessels by British cruisers appeared in the American papers that arrived at Paris. Every thing was of a-piece. Every thing was mean. The same kind of character went to all circumstances public or private. Disgusted at this national degradation, as well as at the particular conduct of Mr. Washington to me, I wrote to him (Mr. Washington) on the 22d of February (1795) under cover to the then Secretary of State (Mr. Randolph) and entrusted the letter to Mr. Letombe, who was appointed French consul to Philadelphia, and was on the point of taking his departure. When I supposed Mr. Letombe had sailed, I mentioned the letter to Mr. Monroe, and as I was then in his house, I shewed it to him. He expressed a wish that I would recall it, which he supposed might be done, as he had learned that Mr. Letombe had not then sailed. I agreed to do so, and it was returned by Mr. Letombe under cover to Mr. Monroe.
        The letter, however, will now reach Mr. Washington publicly, in the course of this work.
        About the month of September following, I had a severe relapse, which gave occasion to the report of my death. I had felt it coming on a considerable time before, which occasioned me to hasten the work I had then in hand, the Second part of the Age of Reason. When I had finished that work, I bestowed another letter on Mr. Washington, which I sent under cover to Mr. Benj. Franklin Bache of Philadelphia. The letter is as follows.
        Here follows the letter above alluded to, which I had stopped in complaisance to Mr. Monroe.
        That this letter was not written in very good temper is very evident; but it was just such a letter as his conduct appeared to me to merit, and every thing on his part since has served to confirm that opinion. Had I wanted a commentary on his silence with respect to my imprisonment in France, some of his faction has furnished me with it. What I here allude to is a publication in

a Philadelphia paper, copied afterwards into a New York paper, both under the patronage of the Washington faction, in which the writer, still supposing me in prison in France, wonders at my lengthy respite from the scaffold; and he marks his politics still further by saying:
        I am not refuting or contradicting the fals[e]hood of this publication, for it is sufficiently notorious; neither am I censuring the writer; on the contrary I thank him for the explanation he has incautiously given of the principles of the Washington faction. Insignificant, however, as the piece is, it was capable of having had some ill effect, had it arrived in France during my imprisonment and in the time of Robespierre; and I am not uncharitable in supposing that this was the intention of the writer.
        I have now done with Mr. Washington on the score of private affairs. It would have been far more agreeable to me, had his conduct been such as not to have merited these reproaches. Errors or caprices of the temper can be pardoned and forgotten; but a cold deliberate crime of the heart, such as Mr. Washington is capable of acting, is not to be washed away. I now proceed to other matter.
        After Jay’s note to Grenville arrived in Paris from America, the character of every thing that was to follow might be easily foreseen; and it was upon this anticipation that my letter of February 22d was founded. The event has proved, that I was not mistaken, except that it has been much worse than I expected.
        It would naturally occur to Mr. Washington, that the secrecy of Jay’s mission to England, where there was already an American minister, could not but create some suspicion in the French government; especially as the conduct of Morris had been notorious, and the intimacy of Mr. Washington with Morris was known.
        The character, which Mr. Washington has attempted to act in the world, is a sort of non-describable, cameleon-coloured thing, called prudence. It is, in many cases, a substitute for principle, and is so nearly allied to hypocrisy, that it easily slides into it. His genius for prudence furnished him in this instance with an expedient, that served, as is the natural and general character of all expedients, to diminish the embarrassments of the moment and multiply them afterwards; for he authorised it to be made known to the French government, as a confidential matter

(Mr. Washington should recollect that I was a member of the Convention, & had the means of knowing what I here state) he authorized it, I say, to be made known, and that for the purpose of preventing any uneasiness to France on the score of Mr. Jay’s mission to England, that the object of that mission, and of Mr. Jay’s authority, was restricted to that of demanding the surrender of the western posts and indemnification for the cargoes captured in American vessels. Mr. Washington knows that this was untrue; and knowing this, he had good reason to himself for refusing to furnish the House of Representatives with copies of the instructions given to Jay; as he might suspect, among other things, that he should also be called upon for copies of instructions given to other ministers, and that in the contradiction of instructions his want of integrity would be detected. Mr. Washington may now, perhaps, learn, when it is too late, to be of any use to him, that a man will pass better through the world with a thousand open errors upon his back, than in being detected in ONE sly fals[e]hood. When one is detected, a thousand are suspected.
        The first account that arrived in Paris of a treaty being negotiated by Mr. Jay (for nobody suspected any) came in an English newspaper, which announced that a treaty offensive and defensive had been concluded between the United States of America and England. This was immediately denied by every American in Paris, as an impossible thing; and though it was disbelieved by the French, it imprinted a suspicion that some underhand business was going forward. At length the treaty itself arrived, and every well-affected American blushed with shame.
        It is curious to observe how the appearances of character will change, whilst the root that produces them remains the same. The Washington administration having waded through the slough of negociation, and whilst it amused France with professions of friendship contrived to injure her, immediately throws off the hypocrite, and assumes the swaggering air of a bravado. The party papers of that imbecile administration were on this occasion filled with paragraphs about Sovereignty. A paltroon may boast of his sovereign right to let another kick him, and this is the only kind of sovereignty shewn in the treaty with England. But these dashing paragraphs, as Timothy Pickering well knows, were intended for France; without whose assistance in men,

money and ships, Mr. Washington would have cut but a poor figure in the American war. But of his military talents I shall speak hereafter.
        I mean not to enter into any discussion of any article of Jay’s treaty: I shall speak only upon the whole of it. It is attempted to be justified on the ground of its not being a violation of any article or articles of the treaty pre-existing with France. But the sovereign right of explanation does not lie with George Washington and his man Timothy; France, on her part, has, at least, an equal right; and when nations dispute, it is not so much about words as about things.
        A man, such as the world calls, a sharper, and versed, as Jay must be supposed to be, in the quibbles of the law, may find a way to enter into engagements, and make bargains in such a manner as to cheat some other party, without that party being able, as the phrase is, to take the law of him. This often happens in the cabalistical circle of what is called law. But when this is attempted to be acted on the national scale of treaties, it is too despicable to be defended, or to be permitted to exist. Yet this is the trick upon which Jay’s treaty is founded, so far as it has relation to the treaty pre-existing with France. It is a counter-treaty to that treaty, and perverts all the great articles of that treaty to the injury of France, and makes them operate as a bounty to England with whom France is at war.
        The Washington administration shews great desire, that the treaty between France and the United States be preserved. Nobody can doubt their sincerity upon this matter. There is not a British minister, a British merchant, or a British agent or sailor in America, that does not anxiously wish the same thing. The treaty with France serves now as a passport to supply England with naval stores and other articles of American produce, whilst the same articles, when coming to France, are made contraband or seizable by Jay’s treaty with England. The treaty with France says, that neutral ships make neutral property, and thereby gives protection to English property on board American ships; and Jay’s treaty delivers up French property on board American ships to be seized by the English. It is too paltry to talk of faith, of national honour, and of the preservation of treaties, whilst such a bare-faced treachery as this stares the world in the face.
        The Washington administration may save itself the trouble of

proving to the French government its most faithful intentions of preserving the treaty with France; for France has now no desire that it should be preserved. She had nominated an Envoy extraordinary to America, to make Mr. Washington and his government a present of the treaty, and to have no more to do with that or with him. It was, at the same time, officially declared to the American minister at Paris, that the French Republic had rather have the American government for an open enemy than a treacherous friend. This, sir, together with the internal distractions caused in America, and the loss of character in the world, is the eventful crisis, alluded to in the beginning of this letter, to which your double politics have brought the affairs of your country. It is time that the eyes of America be opened upon you.
        How France would have conducted herself towards America and American commerce after all treaty stipulations had ceased, and under the sense of services rendered and injuries received, I know not. It is, however, an unpleasant reflection, that in all national quarrels, the innocent, and even the friendly, part of the community, become involved with the culpable and the unfriendly; and as the accounts that arrived from America continued to manifest an invariable attachment in the general mass of the people to their original ally, in opposition to the new-fangled Washington faction,—the resolutions that had been taken were suspended. It happened also fortunately enough, that Gouverneur Morris was not minister at this time.
        There is, however, one point that yet remains in embryo, and which, among other things, serves to shew the ignorance of the Washington treaty-makers, and their inattention to pre-existing treaties when they were employing themselves in framing or ratifying the new treaty with England.
        The second article of the treaty of commerce between the United States and France says:
        All the concessions therefore made to England by Jay’s treaty are, through the medium of this second article in the preexisting treaty, made to France, and become engrafted into the treaty with France, and can be exercised by her as a matter of right, the same as by England.
        In what a fraudulent light must Mr. Washington’s character appear in the world, when his declarations and his conduct are compared together! Here follows the letter he wrote to the

Committee of Public Safety whilst Jay was negociating in profound secrecy this treacherous treaty.
        Was it by entering into a treaty with England, to surrender French property on board American ships to be seized by the English, whilst English property on board American ships was declared by the French treaty not to be seizable, that the bonds of friendship between America and France were to be drawn the closer? Was it by declaring naval stores contraband when coming to France, when by the French treaty they were not contraband when going to England, that the connection between France and America was to be advanced? Was it by opening the American ports to the British navy in the present war, from which ports that same navy had been expelled by the aid solicited from France in the American war (and that aid gratuitously given) that the gratitude of America was to be shewn, and the solicitude spoken of in the letter demonstrated?
        As the letter was addressed to the Committee of Public Safety, Mr Washington did not expect it would get abroad in the world, or be seen by any other eye than that of Robespierre, or be heard by any other ear than that of the Committee; that it would pass as a whisper across the Atlantic, from one dark chamber to the other, and there terminate. It was calculated to remove from the mind of the Committee all suspicion upon Jay’s mission to England, and, in this point of view, it was suited to the circumstances of the moment then passing; but as the event of that mission has proved the letter to be hypocritical, it serves no other purpose of the present moment than to shew that the writer is not to be credited. Two circumstances served to make the reading of the letter necessary in the Convention. The one was, that those who succeeded on the fall of Robespierre, found it most proper to act with publicity; the other, to extinguish the suspicions which the strange conduct of Morris had occasioned in France.
        When the British treaty, and the ratification of it by Mr. Washington, was known in France, all furthur declarations from him of his good disposition, as an ally and a friend, passed for so many cyphers; but still it appeared necessary to him to keep up the farce of declarations. It is stipulated in the British treaty, that commissioners are to report at the end of two years on the case of neutral ships making neutral property. In the mean time neutral ships do not make neutral property, according to the British

treaty, and they do, according to the French treaty. The preservation, therefore, of the French treaty became of great importance to England, as by that means she can employ American ships as carriers, whilst the same advantage is denied to France. Whether the French treaty could exist as a matter of right after this clandestine perversion of it, could not but give some apprehensions to the partizans of the British treaty, and it became necessary to them to make up, by fine words, what was wanting in good actions.
        An opportunity offered to that purpose. The Convention, on the public reception of Mr. Monroe, ordered the American flag and the French flag to be displayed unitedly in the hall of the Convention. Mr. Monroe made a present of an American flag for the purpose. The Convention returned this compliment by sending a French flag to America, to be presented by their minister, Mr. Adet, to the American government. This resolution passed long before Jay’s treaty was known or suspected; it passed in the days of confidence; but the flag was not presented by Mr. Adet till several months after the treaty had been ratified. Mr. Washington made this the occasion of saying some fine things to the French Minister, and the better to get himself into tune to do this, he began by saying the finest things of himself.
        Mr. Washington having expended so many fine phrases upon himself, was obliged to invent a new one for the French, and he calls them “wonderful people!” The coalesced powers acknowledge as much.
        It is laughable to hear Mr. Washington talk of his sympathetic feelings, who has always been remarked, even among his friends, for not having any. He has, however, given no proof of any to me. As to the pompous encomiums he so liberally pays to himself, on the score of the American revolution, the reality of them may be questioned; and since he has forced them so much into notice, it is fair to examine his pretentions.
        A stranger might be led to suppose from the egotism with which Mr. Washington speaks, that himself, and himself only, had generated, conducted, compleated, and established the revolution: In fine, that it was all his own doing.
        In the first place, as to the political part, he had no share in it; and therefore the whole of that is out of the question with respect to him. There remains then only the military part, and it would

have been prudent in Mr. Washington not to have awakened enquiry upon that subject. Fame then was cheap; he enjoyed it cheaply; and nobody was disposed to take away the laurels, that, whether they were acquired or not, had been given.
        Mr. Washington’s merit consisted in constancy. But constancy was the common virtue of the revolution. Who was there that was inconstant? I know of but one military defection, that of Arnold; and I know of no political defection, among those who made themselves eminent, when the revolution was formed by the declaration of independence. Even Silas Deane, though he attempted to defraud, did not betray.
        But when we speak of military character, something more is to be understood than constancy; and something more ought to be understood than the Fabian system of doing nothing. The nothing part can be done by any body. Old Mrs. Thompson, the housekeeper of head-quarters (who threatened to make the sun and the wind shine through Rivington of New-York) could have done it as well as Mr. Washington. Deborah would have been as good as Barak.
        Mr. Washington had the nominal rank of Commander in Chief; but he was not so in fact. He had in reality only a separate command. He had no controul over, or direction of, the army to the northward, under Gates, that captured Burgoyne; nor of that to the south, under Green, that recovered the southern States. The nominal rank, however, of Commander in chief, served to throw upon him the lustre of those actions, and to make him appear as the soul and centre of all the military operations in America.
        Nothing was done in the campaigns of 1778, 1779, 1780, in the part where Gen. Washington commanded, except the taking Stony Point by Gen. Wayne. The Southern States in the mean time were over-run by the enemy. They were afterwards recovered by Gen. Greene, who had in a very great measure created the army that accomplished that recovery. In all this Gen. Washington had no share. The Fabian system of war, followed by him, began now to unfold itself with all its evils, for what is Fabian war without Fabian means to support it.
        The finances of Congress, depending wholly on emissions of paper money, were exhausted. Its credit was gone. The continental treasury was not able to pay the expence of a brigade of

waggons to transport the necessary stores to the army, and yet the sole object, the establishment of the revolution, was a thing of remote distance. The time I am now speaking of is the latter end of the year 1780.
        In this situation of things it was found not only expedient but absolutely necessary for Congress to state the whole case to its ally. I knew more of this matter (before it came into Congress or was known to General Washington) of its progress, and its issue, than I chuse to state in this letter. Col. John Laurens was sent to France as Envoy Extraordinary on this occasion, and by a private agreement between him and me I accompanied him. We sailed from Boston in the Alliance frigate, Feb. 11th, 1781. France had already done much in accepting and paying bills drawn by Congress. She was now called upon to do more. The event of Col. Lauren’s mission, with the aid of the venerable minister, Franklin, was, that France gave in money, as a present, six millions of livres, and ten millions more as a loan, and agreed to send a fleet of not less than thirty sail of the line, at her own expence, as an aid to America. Col. Laurens and myself returned from Brest the 1st of June following, taking with us two millions and an half of livres (upwards of one hundred thousand pounds sterling) of the money given, and convoying two ships with stores.
        We arrived at Boston the 25th August following. De Grasse arrived with the French fleet in the Chesapeak at the same time, and was afterwards joined by that of Barras, making 31 sail of the line. The money was transported in waggons from Boston to the Bank at Philadelphia, of which Mr. Thomas Willing, who has since put himself at the head of the list of petitioners in favour of the British treaty, was then President, and it was by the aid of this money, and of this fleet, and of Rochambeau’s army, that Cornwallis was taken; the lawrels of which have been unjustly given to Mr. Washington. His merit in that affair was no more than that of any other American officer.
        I have had, and still have, as much pride in the American revolution as any man, or as Mr. Washington has a right to have; but that pride has never made me forgetful from whence the great aid came that compleated the business. Foreign aid (that of France) was calculated upon at the commencement of the revolution. It is one of the subjects treated of in the pamphlet Common Sense, but as a matter that could not be hoped for, unless Independence was declared.
        
        It is as well the ingratitude as the pusillanimity of Mr. Washington and the Washington faction, that has brought upon America the loss of character she now suffers in the world, and the numerous evils her commerce has undergone, and to which it is yet exposed. The British ministry soon found out what sort of men they had to deal with, and they dealt with them accordingly; and if further explanation was wanting, it has been fully given since in the snivelling address of the New-York Chamber of Commerce to the President, and in that of sundry merchants of Philadelphia, which was not much better.
        When the revolution of America was finally established by the termination of the war, the world gave her credit for great character; and she had nothing to do but to stand firm upon that ground. The British ministry had their hands too full of trouble to have provoked unnecessarily a rupture with her, had she shewn a proper resolution to defend her rights. But encouraged as they were by the submissive character of her executive administration, they proceeded from insult to insult till none more were left to be offered. The proposals made by Sweden and Denmark to the American administration were disregarded. I know not if so much as an answer has been returned to them. The minister penitentiary (as some of the British prints called him) Mr. Jay, was sent on a pilgrimage to London, to make all up by penance and petition. In the mean time the lengthy and drowsy writer of the pieces signed Camillus held himself in reserve to vindicate every thing; and to sound, in America, the tocsin of terror upon the inexhaustible resources of England. Her resources, says he, are greater than those of all the other powers. This man is so intoxicated with fear and finance that he knows not the difference between plus and minus—between an hundred pounds in hand, and an hundred pounds worse than nothing.
        The commerce of America, so far as it had been established by all the treaties that had been formed prior to that by Jay, was free, and the principles upon which it was established were good. That ground ought never to have been departed from. It was the justifiable ground of right, and no temporary difficulties ought to have induced an abandonment of it. The case now is otherwise. The ground, the scene, the pretensions, the every thing, are changed. The commerce of America is, by Jay’s treaty, put under foreign dominion. The sea is not free for her. Her right to navigate it is reduced to the right of escaping; that is, until some

ship of England or France, stops her vessels and carries them into port. Every article of American produce, whether from the sea or the land, fish, flesh, vegetable, or manufacture, is, by Jay’s treaty, made either contraband or seizable. Nothing is exempt. In all other treaties of commerce the article which enumerates the contraband articles, such as fire arms, gun powder, &c. is followed by another article which enumerates the articles not contraband: but it is not so in Jay’s treaty. There is no exempting article. Its place is supplied by the article for seizing and carrying into port; and the sweeping phrase of “provisions and other articles,” includes every thing. There never was such a base and servile treaty of surrender since treaties began to exist.
        This is the ground upon which America now stands. All her rights of commerce and navigation have to commence anew, and that with loss of character to begin with. If there is sense enough left in the heart to call a blush into the cheek, the Washington administration must be ashamed to appear.———And as to you, sir, treacherous in private friendship (for so you have been to me, and that in the day of danger) and a hypocrite in public life, the world will be puzzled to decide, whether you are an apostate or an impostor; whether you have abandoned good principles, or whether you ever had any?
        
          THOMAS PAINE.
        
      